        Case 1:18-md-02865-LAK Document 552 Filed 03/11/21 Page 1 of 2

                                                                                   Hughes Hubbard & Reed LLP
                                                                                            One Battery Park Plaza
                                                                                   New York, New York 10004-1482
                                                                                         Office:+1 (212) 837-6000
                                                                                            Fax: +1 (212) 422-4726
                                                                                               hugheshubbard.com

                                                                                                       Neil J. Oxford
                                                                                                               Partner
                                                                                      Direct Dial: +1 (212) 837-6843
                                                                                       Direct Fax: +1 (212) 299-6843
                                                                                    neil.oxford@hugheshubbard.com




                                                     March 10, 2021



BY ECF

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:       In re Customs and Tax Administration of the Kingdom of Denmark
                     (Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-2865 (LAK)

Dear Judge Kaplan:

               This letter motion relates to all cases. On behalf of Plaintiff Skatteforvaltningen
(“SKAT”), the Customs and Tax Administration of the Kingdom of Denmark, we write to
request leave to file under seal certain exhibits that were submitted to the Court in connection
with our Motions for the Issuance of a Request for International Judicial Assistance to Obtain
Evidence in the British Virgin Islands and the Cayman Islands (Letters Rogatory) (the “BVI
Motion,” No. 18-md-2865 (LAK), ECF Nos. 327-329; the “Cayman Motion,” No. 18-md-2865
(LAK), ECF Nos. 330-332; and collectively, the “Motions”).

                SKAT filed the Motions on April 27, 2020 and the Court granted them on June
30, 2020. (Memo Endorsements, No. 18-md-2865 (LAK), ECF Nos. 383, 384.) SKAT is now in
the process of receiving from the British Virgin Islands and Cayman Islands documents in
response to the letters of request that were the subject of the Motions. On March 5, 2021, we
were informed that an exhibit filed in support of the Motions contains codes that could be used in
conjunction with other information to access information in Companies House, the registry of
limited companies in the United Kingdom. In the interest of preventing potential unauthorized
access to the Companies House registry, SKAT now requests that this particular exhibit be kept
under seal in both Motions in the multi-district litigation and the associated individual cases.
The document is filed as Exhibit 10 to the Declaration of Neil J. Oxford in support of the BVI
Motion and as Exhibit 11 to the Declaration of Neil J. Oxford in support of the Cayman Motion.
        Case 1:18-md-02865-LAK Document 552 Filed 03/11/21 Page 2 of 2

                                                                                                 2


               SKAT will be prepared to answer any questions the Court has about this request.
We contacted lead counsel for the Defendants to inform them of this request and have received
no objections.



                                               Respectfully submitted,


                                               /s/ Neil J. Oxford
                                               Neil J. Oxford



cc:    All counsel of record via ECF.
